DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Amendment
Claim 3 has been amended. Claims 1-8 are pending.

Response to Arguments
Initial matters: Applicant is respectfully requested to refer to the office action by title, mail date, page number, paragraph number, and line numbers; instead of stating “Examiner”. E.g. see page 8, of the applicant’s remarks, line 6. 


Summary of the applicant’s remarks, see pages 6-8, regarding claim 1:
Youn discloses in [Para. 0147]: A PDN connection refers to a connection from UE to a PDN, an association or connection between UE represented by an IP address and a PDN represented by an APN. [Para. 0158] A PDN connection is a connection from UE to a PDN, an association or connection between UE represented by an IP address and a PDN represented by an APN. A connection between entities, UE-PDN GW, within a core network so that a session can be formed. Youn teaches the PDN connection.
Youn discloses in [Para. 0185]: the base station 20 may deliver a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10. The base station notifies the UE to access another base station in response to the indicator.
Youn discloses in [Para. 0191]: the control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10, S311. The control plane function transmits the Attach Accept message corresponding to the selected network slice to the UE.
Claim 1 recites: transmitting a Registration Request message of a Registration procedure to a second network and receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network. 
According to claim 1, the UE transmits the Registration Request message to the second network, after receiving the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message from the first network. The UE interacts with different networks. Youn teaches in [Para. 0185]: the base station notifies the UE to access another base station. UE interacts with different base stations. Youn does not teach: transmitting a Registration Request message of a Registration procedure to a second network.
In claim 1, the UE receives the Registration Accept message including the slice identifier associated to the PDN connection established with the first network, from the second network. Youn teaches in [Para. 0191]: the control plane function transmits the Attach Accept message corresponding to the selected network slice to the UE. Youn does not teach: how the control plane function handles the slice identifier associated to the PDN connection established with another network. Youn does not teach: the UE interacts with different networks. It is not obvious for those skilled in the art without an improper hindsight to infer that the control plane function handles the slice identifier associated to the PDN connection established with another network. Youn does not teach: claim 1, receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
UE communicates with the first network via the PDN connection, after establishing the PDN connection with the first network. It is improper hindsight to infer that the UE interacts with another network, the second network, after establishing the PDN connection with the first network. Claim 1 specifies: the UE interacts with the second network, transmitting the Registration Request message and receiving the Registration Accept message after establishing the PDN connection with the first network. Claim 1, transmitting a Registration Request message of a Registration procedure to a second network and receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network are not the obvious common knowledge. Disagrees: The UE has to receive the slice identifier; here are two, finite number of, identified predictable solution, namely, receiving from the first or second network - the slice identifier - with a reasonable expectation of success that, the UE receives the Slice identifier. 
Claim 1 specifies: the slice identifier is associated to the PDN connection. Youn teaches in [Paras. 0147, 0158]: the PDN connection, but does not teach that, the selected network slice is associated with the PDN connection. Youn does not teach: claim 1, a slice identifier associated to the PDN connection.
Response:
	A PDN connection is a Packet Data Network connection; a network slice provides the resources for the Packet Data Network PDN connection; hence these concepts are associated with one another.
	Furthermore, resolving the level of ordinary skill in the art, utilizing references, from the conclusion section, of the previous office actions, states:
	FACCIN (US 20190124561 A1)
[0160] when the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI. This may enable the AMF receiving such information to identify which Network Slices correspond to the PDN connections that were active for the UE in the EPC.
KUGE (US 20190159027 A1)
[0608] For example, in a case that the UE_A 10 transmits, to the MME_A 104, the PDN connectivity Request message for requesting the PDN connection to the Network slice_A 101 and the PDN connectivity Request message for requesting the connection to the Network slice_B 102 while including the messages in the Attach Request message, the UE_A 10 may acquire each identification information with respect to the PDN connection to the Network slice_A 101 and each identification information with respect to the PDN connection to the Network slice_A 101 from the MME_A 104. Here, each identification information may include the 15th identification information and/or the 16th identification information and/or the 17th identification information.
Wu (US 20180368039 A1)
[0025] Step 306: The UE transmits a message to the 5G network, when communicating with the 5G network, wherein the message comprises a first slice information associated to the PDN connection. [0029] Activate Default EPS Bearer Context Request message includes the first slice information. Thus, the UE uses the first slice information in the message. The network may be configured to associate the first slice information to the PDN connection or to use the first slice information for the PDN connection. [0042] Step 404: The 5G network receives a message from the UE, wherein the message includes a PDU session ID and a slice information which are associated to the PDN connection.
ZONG (US 20200245127 A1)
[0223] the second obtaining unit 1103 is configured to obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE is specifically: sending a slice selection request to a network slice selection function entity, where the slice selection request includes the information about the established PDN connection and the information about the subscribed network slice; and receiving a slice selection response returned by the network slice selection function entity, where the slice selection response includes the information about the network slice allowed for the UE. [0231] The first mobility management entity 1203 is configured to: obtain information about an established PDN connection and information about a subscribed network slice of the UE based on the received first request message, and obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As seen above, only knowledge which was within the level of ordinary skill, prior to the effective filing date of the claimed invention, has been utilized.  
MPEP 2143    Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
As seen above, when there are only a finite number of identified, predictable solutions, with a reasonable expectation of success; it would have been obvious to experiment with all of these solutions. This is the case in this invention. 

The mapping, utilized in the office action, is as follows:
Claim 1. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network to establish a PDN connection with the first network ([0062] After establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring the PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10); transmitting a Registration Request message of a Registration procedure to a second network ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
Youn does not explicitly disclose receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
As seen above, Youn discloses receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the network.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are two, finite number of, identified, predictable solutions, namely, receiving from the first or the second network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

	As seen above, the claim falls within the KSR case law. 

Summary of the applicant’s remarks, see pages 8-10, regarding claim 3:
Youn discloses in [Para. 0147]: A PDN connection refers to a connection from UE to a PDN, an association, or connection, between UE represented by an IP address and a PDN represented by an APN. Youn discloses in [Para. 0158]: A PDN connection is a connection from UE to a PDN, an association, or connection, between UE represented by an IP address and a PDN represented by an APN. A connection between entities, UE-PDN GW, within a core network so that a session can be formed. Youn teaches: the PDN connection.
Youn discloses in [Para. 0099]: A network slice may be configured of a combination of all nodes being required for configuring an entire network. In this case, one network slice may independently provide a service to the UE. On the other hand, a network slice may also be configured of a combination of some of the nodes, among the nodes configuring the network. In this case, instead of independently providing a service to the UE, the network slice may provide a service to the UE in connection with other network nodes. Also, a plurality of network slices may be interconnected to one another in order to provide a service to the UE. The network slices are interconnected to provide the service to the UE.
Claim 3: receiving a context of a PDN connection from a first network, allocating a slice identifier for the PDN connection and transmitting a Registration Accept message including the slice identifier or a PDU Session ID to the UE. 
Claim 3: the second network receives the context of the PDN connection from the first network. Youn teaches in [Para. 0099]: the network slices are interconnected to provide the service to the UE. Youn teaches: the network slice is connected to another network slice. Youn does not teach: the network slice communicates with another network slice; the network slice receives the context of the PDN connection from another network slice. Youn does not teach: receiving a context of a PDN connection from a first network.
Claim 3, the second network allocates the slice identifier for the PDN connection, and transmits the Registration Accept message including the slice identifier or the PDU Session ID to the UE. Youn teaches in [Para. 0099]: the network slices are interconnected to provide the service to the UE. Youn does not teach what services the network slices provide to the UE, and how to provide services to the UE. 
Claim 3: the slice identifier is for the PDN connection. Youn teaches in [Paras. 0147, 0158]: the PDN connection. Youn does not teach: the selected network slice is associated with the PDN connection. Youn does not teach claim 3, a slice identifier for the PDN connection. 
Response:
	A PDN connection is a Packet Data Network connection; a network slice provides the resources for the Packet Data Network PDN connection; hence these concepts are associated with one another.
	Furthermore, resolving the level of ordinary skill in the art, utilizing references, from the conclusion section, of the previous office actions, states:
	FACCIN (US 20190124561 A1)
[0160] when the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI. This may enable the AMF receiving such information to identify which Network Slices correspond to the PDN connections that were active for the UE in the EPC.
KUGE (US 20190159027 A1)
[0608] in a case that the UE_A 10 transmits, to the MME_A 104, the PDN connectivity Request message for requesting the PDN connection to the Network slice_A 101 and the PDN connectivity Request message for requesting the connection to the Network slice_B 102 while including the messages in the Attach Request message, the UE_A 10 may acquire each identification information with respect to the PDN connection to the Network slice_A 101 and each identification information with respect to the PDN connection to the Network slice_A 101 from the MME_A 104. Here, each identification information may include the 15th identification information and/or the 16th identification information and/or the 17th identification information.
Wu (US 20180368039 A1)
[0025] Step 306: The UE transmits a message to the 5G network, when communicating with the 5G network, wherein the message comprises a first slice information associated to the PDN connection. [0029] Activate Default EPS Bearer Context Request message includes the first slice information. Thus, the UE uses the first slice information in the message. The network may be configured to associate the first slice information to the PDN connection or to use the first slice information for the PDN connection. [0042] Step 404: The 5G network receives a message from the UE, wherein the message includes a PDU session ID and a slice information which are associated to the PDN connection.
ZONG (US 20200245127 A1)
[0223] the second obtaining unit 1103 is configured to obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE is specifically: sending a slice selection request to a network slice selection function entity, where the slice selection request includes the information about the established PDN connection and the information about the subscribed network slice; and receiving a slice selection response returned by the network slice selection function entity, where the slice selection response includes the information about the network slice allowed for the UE. [0231] The first mobility management entity 1203 is configured to: obtain information about an established PDN connection and information about a subscribed network slice of the UE based on the received first request message, and obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE.

MPEP 2143    Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
As seen above, when there are only a finite number of identified, predictable solutions, with a reasonable expectation of success; it would have been obvious to experiment with all of these solutions. This is the case, in this invention. 

The mapping, utilized in the office action, is as follows:
Claim 3. Youn teaches a second network (e.g. Fig. 9)  for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): receiving a Registration Request message from a user equipment UE ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); receiving a context of a PDN connection from a first network; allocating a slice identifier for the PDN connection ([0099] A network slice may be configured of a combination of all nodes being required for configuring an entire network. In this case, one network slice may independently provide a service to the UE. On the other hand, a network slice may also be configured of a combination of some of the nodes, among the nodes configuring the network. In this case, instead of independently providing a service to the UE, the network slice may provide a service to the UE in connection with other network nodes. Also, a plurality of network slices may be interconnected to one another in order to provide a service to the UE); and transmitting a Registration Accept message including the slice identifier or a PDU Session ID to the UE ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, “a second network” “transmitting a Registration Accept message including the slice identifier to the UE” (the combination of the first and last two lines of the claim).
Youn does not explicitly disclose “a second network” “transmitting a Registration Accept message including the slice identifier to the UE” (the combination of the first and last two lines of the claim).
As seen above, Youn discloses “a network” “transmitting a Registration Accept message including the slice identifier to the UE”. 

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are finite number of, identified, predictable solutions, namely, receiving from the first or the second network or a network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

	As seen above, the claim falls within the KSR case law. 

Summary of the applicant’s remarks, see pages 10-12, regarding claim 7:
Youn discloses in [Para. 0147]: A PDN connection refers to a connection from UE to a PDN, an association, or connection, between UE represented by an IP address and a PDN represented by an APN. Youn discloses in [Para. 0158]: A PDN connection is a connection from UE to a PDN, an association, or connection, between UE represented by an IP address and a PDN represented by an APN. It means a connection between entities, UE-PDN GW, within a core network so that a session can be formed. Youn teaches: the PDN connection. 
Youn discloses in [Para. 0185]: the base station 20 may deliver a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10. The base station transmits the indicator to notify the UE to access another base station. 
Youn discloses in [Para. 0191]: the control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 (S311). The control plane function transmits the Attach Accept message corresponding to the selected network slice to the UE.
Claim 7: receiving an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message configuring a PDN connection from the first network in response to the PDN Connectivity Request message, wherein the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection and using the slice identifier to communicate with a second network. 
Claim 7: the UE receives the slice identifier from the first network, and uses the slice identifier to communicate with a second network. Youn teaches in [Para. 0185]: the base station transmits the indicator to notify the UE to access another base station. In claim 7 and Youn’s teaching, the slice identifier and indicator have different functions, and are different indicators. 
Claim 7: the UE receives the slice identifier from the first network, and uses the slice identifier to communicate with a second network. Youn teaches in [Para. 0191]: the control plane function transmits the Attach Accept message corresponding to the selected network slice to the UE. Youn does not teach: the UE uses the slice identifier to communicate with a second network; the UE interacts with different networks. It is not obvious for those skilled in the art without an improper hindsight to infer that the control plane function transmits the slice identifier and the UE communicates with the second network. Youn does not teach claim 7, using the slice identifier to communicate with a second network. 
The UE communicates with the first network via the PDN connection, after establishing the PDN connection with the first network. It is hindsight to infer that the UE interacts with another network, the second network, after establishing the PDN connection with the first network. Claim 7: the UE interacts with the second network, uses the slice identifier to communicate with a second network, after establishing the PDN connection with the first network. The features, uses the slice identifier to communicate with a second network, are not obvious common knowledge. 
Claim 7: the slice identifier is associated to the PDN connection. Youn teaches in [Paras. 0147, 0158]: the feature of the PDN connection. Youn does not teach: the selected network slice is associated with the PDN connection. Youn does not teach: claim 7, a slice identifier associated to the PDN connection. 
Response:
	A PDN connection is a Packet Data Network connection; a network slice provides the resources for the Packet Data Network PDN connection; hence these concepts are associated with one another.
	Furthermore, resolving the level of ordinary skill in the art, utilizing references, from the conclusion section, of the previous office actions, states:
	FACCIN (US 20190124561 A1)
[0160] when the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI. This may enable the AMF receiving such information to identify which Network Slices correspond to the PDN connections that were active for the UE in the EPC.
KUGE (US 20190159027 A1)
[0608] For example, in a case that the UE_A 10 transmits, to the MME_A 104, the PDN connectivity Request message for requesting the PDN connection to the Network slice_A 101 and the PDN connectivity Request message for requesting the connection to the Network slice_B 102 while including the messages in the Attach Request message, the UE_A 10 may acquire each identification information with respect to the PDN connection to the Network slice_A 101 and each identification information with respect to the PDN connection to the Network slice_A 101 from the MME_A 104. Here, each identification information may include the 15th identification information and/or the 16th identification information and/or the 17th identification information.
Wu (US 20180368039 A1)
[0025] Step 306: The UE transmits a message to the 5G network, when communicating with the 5G network, wherein the message comprises a first slice information associated to the PDN connection. [0029] Activate Default EPS Bearer Context Request message includes the first slice information. Thus, the UE uses the first slice information in the message. The network may be configured to associate the first slice information to the PDN connection or to use the first slice information for the PDN connection. [0042] Step 404: The 5G network receives a message from the UE, wherein the message includes a PDU session ID and a slice information which are associated to the PDN connection.
ZONG (US 20200245127 A1)
[0223] the second obtaining unit 1103 is configured to obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE is specifically: sending a slice selection request to a network slice selection function entity, where the slice selection request includes the information about the established PDN connection and the information about the subscribed network slice; and receiving a slice selection response returned by the network slice selection function entity, where the slice selection response includes the information about the network slice allowed for the UE. [0231] The first mobility management entity 1203 is configured to: obtain information about an established PDN connection and information about a subscribed network slice of the UE based on the received first request message, and obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As seen above, only knowledge which was within the level of ordinary skill, prior to the effective filing date of the claimed invention, has been utilized.  
MPEP 2143    Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
As seen above, when there are only a finite number of identified, predictable solutions, with a reasonable expectation of success; it would have been obvious to experiment with all of these solutions. This is the case, in this invention. 

The mapping, utilized in the office action, is as follows:
Claim 7. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network ([0062] after establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring a PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10), wherein the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and using the slice identifier to communicate with a second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
Youn does not explicitly disclose the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
As seen above, Youn discloses a message includes a slice identifier associated to the PDN connection.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are a finite number of identified, predictable solutions, namely, messages that may convey this information; with a reasonable expectation of success that, the user equipment UE receives the slice identifier.

		As seen above, the claim falls within the KSR case law. 

Claim 1 and Claim 7: In Claim 1, “A user equipment UE” “receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network”.
In contrast, In Claim 7, “A user equipment UE” receives from the first network a message including a slice identifier; and using the slice identifier to communicate with a second network.
Therefore, In Claim 1, the second network, and In Claim 7, the first network, provides the slice identifier. 

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are two, finite number of, identified, predictable solutions, namely, receiving from the first or the second network - the slice identifier, with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

Claim 1: a Registration Accept message including a slice identifier.
Claim 3: a Registration Accept message including the slice identifier.
Claim 4: a UE Configuration Update Command message allocating the slice identifier.
Claim 7: ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier.
	As seen above, there are various message, utilized, to convey the slice identifier. 
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. There are only a finite number of identified, predictable solutions, messages, that, may convey the slice identifier.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The support for the new feature, the last two lines of claim 3 is indicated as, see page 5 of the remarks:  Claim 3 has been amended to specify that the Registration Accept message includes the slice identifier or a PDU Session ID, which is supported by [Para. 0031] of the specification as filed.
However, Para. [0031], first two lines, in page 6, of the specification as-filed, indicates: [0031] In one example, the Registration Accept message neither includes the PDU Session ID nor includes the slice identifier.
The above, is the opposite of, what is being claimed, as the new feature. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20190021043 A1).

Claim 1. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network to establish a PDN connection with the first network ([0062] After establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring the PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10); transmitting a Registration Request message of a Registration procedure to a second network ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
Youn does not explicitly disclose receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
As seen above, Youn discloses receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the network.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are two, finite number of, identified, predictable solutions, namely, receiving from the first or the second network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

Claim 2. Youn teaches the UE of claim 1, and the instructions further include: including a protocol data unit PDU Session Identifier ID for identifying the PDN connection in the PDN CONNECTIVITY REQUEST message ([0158] A PDN connection is a connection from UE to a PDN, that is, an association or connection between UE represented by an IP address and a PDN represented by an APN. It means a connection between entities, i.e., UE -PDN GW, within a core network so that a session can be formed).  

Claim 3. Youn teaches a second network (e.g. Fig. 9)  for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): receiving a Registration Request message from a user equipment UE ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); receiving a context of a PDN connection from a first network; allocating a slice identifier for the PDN connection ([0099] A network slice may be configured of a combination of all nodes being required for configuring an entire network. In this case, one network slice may independently provide a service to the UE. On the other hand, a network slice may also be configured of a combination of some of the nodes, among the nodes configuring the network. In this case, instead of independently providing a service to the UE, the network slice may provide a service to the UE in connection with other network nodes. Also, a plurality of network slices may be interconnected to one another in order to provide a service to the UE); and transmitting a Registration Accept message including the slice identifier or a PDU Session ID to the UE ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, “a second network” “transmitting a Registration Accept message including the slice identifier to the UE” (the combination of the first and last two lines of the claim).
Youn does not explicitly disclose “a second network” “transmitting a Registration Accept message including the slice identifier to the UE” (the combination of the first and last two lines of the claim).
As seen above, Youn discloses “a network” “transmitting a Registration Accept message including the slice identifier to the UE”. 

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are finite number of, identified, predictable solutions, namely, receiving from the first or the second network or a network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

Claim 4. Youn teaches the second network of claim 3, and the instructions further include: transmitting a UE Configuration Update Command message allocating the slice identifier to the UE, when the second network does not include the slice identifier in the Registration Accept message ([0208] The control plane function 80 determines whether or not handover of the UE 10 needs to be performed to Base Station 3 20c based on the subscriber or subscription information of the UE, the network condition or status, mobility of the UE, and so on. According to the determined result, if it is determined that the handover of the UE 10 needs to be performed to Base Station 3 20c, the control plane function 80 transmits a handover HO command to Base Station 2 20b. The HO command may include information on the network slices that are adequate for the service, which the UE 10 wishes to be provided with, or information on the searched or discovered base station) ([0220] control plane function transmits a base station Re-selection command to the base station 20 to which the UE 10 is currently connected. The base station Re-selection command may include information on the other base station to which the UE is to be connected. The base station 20 that is currently connected to the UE 10 transmits a Re-selection Request message to the other base station and receives a Re-selection Request ack message from the other base station. Thereafter, the base station 20 that is currently connected to the UE 10 transmits a RRC Connection Reconfiguration message corresponding to the other base station to the UE 10).  

Claim 5. Youn teaches the second network of claim 3, and the instructions further include: determining to keep the PDN connection or to release the PDN connection; and notifying the determination in the Registration Accept message to the UE ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Claim 6. Youn teaches the second network of claim 3, and the Registration Accept message includes a protocol data unit PDU Session Identifier ID for identifying the PDN connection, if the second network determines to keep the PDN connection for the UE ([0158] A PDN connection is a connection from UE to a PDN, that is, an association or connection between UE represented by an IP address and a PDN represented by an APN. It means a connection between entities, i.e., UE -PDN GW, within a core network so that a session can be formed).  

Claim 7. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network ([0062] after establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring a PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10), wherein the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and using the slice identifier to communicate with a second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
Youn does not explicitly disclose the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
As seen above, Youn discloses a message includes a slice identifier associated to the PDN connection.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are a finite number of identified, predictable solutions, namely, messages that may convey this information; with a reasonable expectation of success that, the user equipment UE receives the slice identifier.

Claim 8. Youn teaches the UE of claim 7, and the instructions further include: transmitting a radio resource control RRC message to a base station BS of the second network or a non-access stratum NAS message to the second network via the BS, when the UE moves to the second network from the first network ([0038] A Non-Access Stratum NAS layer placed over the RRC layer performs functions, such as session management and mobility management) ([0221] The UE 10 accesses the other base station and transmits a RRC connection reconfiguration complete message. Meanwhile, the UE 10 may notify the control plane function that the UE 10 has accessed the other base station through a TAU).

Conclusion
The prior art made of record and is considered pertinent to applicant's disclosure and the patentability of the applicant's claims:
See the Conclusion section of the previous office action(s).
ZHU (US 20200015066 A1)
Abstract: receiving a registration request from a user equipment (UE) device; sending access location information and allowed slice information associated with the UE device to a logical network database; receiving accepted slice information and associated slice information of a home network from the logical network database; and sending a registration accepted message to the UE device, wherein the registration accepted message comprises the accepted slice information.
[0004] Network slicing is a technique that allows multiple logical networks to be created from a common shared physical infrastructure. The goal of network slicing is to enable the management of multiple logical networks as virtually independent business operations on the common physical infrastructure. Thus, a communication network, such as a public land mobile network (PLMN) operated by a network operation such as AT&T, for example, can be partitioned into different sets of virtual resources, each set called a “slice” that can be allocated for different purposes. For example, a slice can be allocated to a mobile virtual network operator (MVNO), an Enterprise customer, an Internet of Things (IoT) Domain, or any other predetermined set of services. Additionally, network slicing will allow different service providers to have distinct virtual networks that run on the same physical set of network and computing resources, each distinct virtual network dedicated to particular types of network traffic or services. A more detailed description of network slicing is provided by the Next Generation Mobile Networks (NGMN) Alliance and referenced in Annex B of the 3GPP TR 23.799 specification.

ZONG (US 20200245127 A1)
Abstract: determining, by a first mobility management entity based on information about a Packet Data Network (PDN) connection established by user equipment in a 4G network, a network slice corresponding to the PDN connection, and then determining, with reference to a subscribed network slice of the user equipment, a network slice allowed for the user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465